Exhibit 10.1




QUOVADX, INC.

     EXECUTIVE MANAGEMENT 2007 ANNUAL BONUS INCENTIVE PLAN

As Adopted by the Compensation Committee on April 19, 2007



1. PURPOSE




The purpose of this Plan is to improve the return to the Company’s stakeholders
by giving incentives to key employees of the Company to deliver superior
performance, and by attracting and retaining in the employ of the Company,
people of outstanding experience and ability. Quantitative and qualitative
objectives, i.e., standards of performance, are set at such a level as to
require the employees to excel in attaining them. For these ends, the Plan
provides a means of rewarding those who contribute through their individual
performance to the objectives of the Company. This Plan takes into account the
discontinuation of the Company’s CareScience business on March 30, 2007.



2. DEFINITIONS




Unless the context otherwise requires, the words which follow shall have the
following meaning: Plan - This Annual Incentive Plan for Key Employees and
Management.

Division - An organizational unit, i.e., business product units.



Board - Board of Directors of the Company.

CEO - Chief Executive Officer of the Company




Corporate - The organizational unit of the Company that is responsible for all
divisions of the Company.



Company - Quovadx, Inc.




Plan Year - The fiscal year of the Company, which at the discretion of the CCB
may be divided into two six-month Plan Periods, each representing 50% of the
Target.

Plan Period - A six-month performance-measurement period as determined by the
CCB and specified on Schedule A.

Incentive Compensation Fund - The total amount accrued during the Plan Year from
which bonuses may be awarded to Participants.

Participant - A person selected in accordance with Paragraph 4 of the Plan to
receive a cash bonus in accordance with this Plan.

Target - Incentive goal, as defined in the Participant’s employment agreement or
if no employment agreement otherwise established in writing, in meeting 100% of
Plan Year quantitative and/or qualitative objectives. Target bonuses under the
executive employment agreements range from 30 to 50% of the executive’s base
salary.

Employee - Full-time employee employed by the Company.

Compensation Committee of the Board (CCB) - Committee appointed by the Board to
administer compensation plans of the Company.

3. ADMINISTRATION AND INTERPRETATION OF THE PLAN

The CCB shall have the power to, (i) approve eligible Participants, (ii)
recommend for approval payments under the Plan, (iii) establish the amount of
the Incentive Compensation Funds, (iv) interpret the Plan, (v) adopt, amend and
rescind rules and regulations relating to the Plan, (vi) delegate administrative

--------------------------------------------------------------------------------

management as appropriate, and (vii) make all other determinations and take all
other actions necessary or desirable for the Plan-s administration. The CCB
approves and reports the final results to the Board as appropriate.

The decision of the CCB on any question concerning the interpretation and
administration of the Plan shall be final and conclusive. The CCB’s
determinations may differ in the CCB’s sole discretion between different
Participants, irrespective of whether they are similarly situated. Nothing in
the Plan shall give any employee his/her legal representative or assigns, any
right to a bonus or otherwise to participate in the Plan or share in the
Incentive Compensation Fund except as the CCB may determine after the conclusion
of the Plan Year.



4. ELIGIBLE PARTICIPANTS




Participants will be those persons who are recommended to the CCB by the CEO as
being in the position to have a significant impact directly or indirectly on
profits and Company performance, and are approved by the CCB to receive a cash
bonus under the Plan.

Except as the CCB may otherwise determine, Participants for any Plan Year must
serve as a key executive employee of the Company. Participants for any Plan Year
must be active employees of the Company when the actual bonus payment is made
for such Plan Year.

The CCB may decide to award a prorated bonus to a Participant who is newly hired
or transferred from one organization within the Company to another during a Plan
Year, based on each organization’s results. Prorated bonuses may also be awarded
to persons who retire under a retirement plan of the Company during a Plan Year
and to the estates of persons who die during a Plan Year.

5. INCENTIVE COMPENSATION FUND ACCRUAL

An amount representing the Incentive Compensation Fund will be accrued by the
Company during each Plan Year on the basis of the Company’s performance related
to the current operating plan. Amounts accrued will be adjusted to reflect
additions or changes of Participants in this Plan and any changes to the
Company’s operating plan.



6. MEASUREMENT CRITERIA




Awards paid from this Plan to designated Participants are paid through a formula
percentage of individual performance and/or overall performance of the Company.

Participants recommended by the CEO, and approved by the CCB, will fall into
payment under this plan based on targeted goals as stated in Schedule A attached
herein.

The CCB, in its discretion, may establish goals for the entire Plan Year, or may
establish goals for the initial Plan Period, and upon completion of such Plan
Period for the subsequent Plan Period.

7. DETERMINATION OF INCENTIVE COMPENSATION AWARDS

Awards will be made to Participants on the basis of Company results, excluding
incremental expenses related to the contemplated Project Quartzite strategic
alternatives expenses, except for retention plan accruals.

In no event shall the sum of bonuses awarded to all Participants exceed the
amount accrued during the Plan Year in the Incentive Compensation Fund unless by
approval of the Board. The Board in its discretion may determine at any time
during the Plan Period to reduce the accrual.

2007 Executive Incentive Plan – Page 2 of 5

--------------------------------------------------------------------------------

8. PAYMENT OF INCENTIVE COMPENSATION AWARDS

Bonuses awarded under this Plan will be paid within 75 days after the end of the
Plan Year, or if a deferral plan has been adopted deferred in whole or in part
based on a written request for deferral submitted no later than six months
before the end of the Plan Year by the Participant and approved by the Company
for those who may be eligible for such deferred plan, if any. Eligible
Participants must be employed by the Company at the time of payment to receive
any award benefits of this Plan.

Any amounts paid as incentive compensation under this Plan shall be considered
as compensation to the Participant for the purpose of Company’s retirement plan,
if any, and such deferred compensation programs unless and to the extent that
such compensation is expressly excluded by the provisions of the retirement plan
or the instructions establishing such programs, but such amounts shall not be
considered as compensation for purposes of any other incentive or other benefits
unless the written instrument establishing such other plan or benefits expressly
includes compensation paid under this Plan.

Executives have established measurement criteria based on the overall
performance of the Company as stated in Schedule A applicable to the Plan Year,
or as applicable any Plan Period. If the Company net income/loss from continuing
operations plan is not met, there will be no payment under this plan.

Bonus Payments will be calculated by the formula listed below:

                       Net Income/(Loss) from Cont Ops                         
   Plan Achievement    Bonus Calculation      100%    100%                     
       Revenue Plan Achievement    Bonus Calculation      100%    100%      9. 
  TRUST ARRANGEMENT TRUST AGREEMENT     


All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded and the benefits hereunder shall be paid only from the general assets
of the Company; provided, however, nothing herein shall prevent or prohibit the
Company from establishing a trust or other arrangement for the purpose of
providing for the payment of the benefits payable under the Plan.



10. NON-ASSIGNABILITY




No bonus awarded under this Plan nor any right or benefit under this Plan shall
be subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber
or charge the same shall be void and shall not be recognized or given effect by
the Company.



11. PAYMENT TO PARTICIPANTS




Participants awarded payments under this plan must be employed by the Company on
the day payment for this Bonus Plan is paid to the individual. If the person is
not an employee of the Company on date of payment, then all perceived,
calculated and/or otherwise communicated payment will not be paid and will be
considered null and void.



12. NO RIGHT TO EMPLOYMENT




Nothing in the Plan, or in any notice of award pursuant to the Plan, shall
confer upon any person the right to continue in the employment of the Company,
nor affect the Company’s right to terminate the employment of any person.

2007 Executive Incentive Plan – Page 3 of 5

--------------------------------------------------------------------------------



13. ANNUAL REVIEW OF PLAN




Each year the CCB will review and recommend modifications of the criteria and/or
target and maximum award percentages. Each Participant will be furnished with a
copy of the foregoing provisions of the Plan.

APPROVAL:              By:    ________/s/ Charles J.
Roesslein____________________             Chair, Compensation Committee of the
Board of Directors             Quovadx, Inc.        Date:    _________April 19,
2007___________________________      Schedule A    Year 2007 Participants &
Performance Criteria – Initial Plan Period 


2007 Executive Incentive Plan – Page 4 of 5

--------------------------------------------------------------------------------



QUOVADX, INC.
EXECUTIVE MANAGEMENT
2007 ANNUAL BONUS INCENTIVE PLAN




As Adopted by the Compensation Committee on April 19, 2007



SCHEDULE A




     Participants & Performance Criteria Six-Month Plan Period Commencing
January 1, 2007 Comprising 50% of 2007 Target

Participants:      Harvey A. Wagner    Chief Executive Officer and President 
Matt Pullam    Chief Financial Officer, Executive Vice President, and Treasurer 
Afshin Cangarlu    President - Integration Solutions Division  Cory Isaacson   
President- Rogue Wave Software Division  Linda K. Wackwitz    Executive Vice
President, Chief Legal Officer and Secretary  Karen M. Wilcox    Vice President
- Human Resources 




Performance Criteria:




Bonuses for these Participants are calculated as a percentage of each
Participant’s Target for the Plan Period based on attainment of planned revenue
and net income/(loss) from continuing operations, using the following criteria:

President & CEO    Paid at 100% on Total Company Financial Performance: 
Division Presidents    · Fiscal Year targeted Revenue, and will carry a weight
factor for  CFO    payment of 40% of the total Company Performance payment 
EVPs, VP Corporate    · Fiscal Year targeted Net Income/(Loss) from Continuing 
    Operations will carry a weight factor for payment of 60% of the total     
Company Performance payment. 


2007 Executive Incentive Plan – Page 5 of 5

--------------------------------------------------------------------------------